COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Willis and Senior Judge Hodges
Argued at Richmond, Virginia


MARGARET MAE MEADORS
                                           MEMORANDUM OPINION * BY
v.   Record No. 1428-01-2                  JUDGE WILLIAM H. HODGES
                                                MAY 14, 2002
COMMONWEALTH OF VIRGINIA


                FROM THE CIRCUIT COURT OF HENRICO COUNTY
                       Catherine C. Hammond, Judge

          Wayne R. Morgan, Jr., for appellant.

          Donald E. Jeffrey, III, Assistant Attorney
          General (Jerry W. Kilgore, Attorney General,
          on brief), for appellee.


     Appellant was convicted of grand larceny.      On appeal, she

contends the evidence was insufficient to support the conviction

because the Commonwealth failed to exclude a reasonable hypothesis

of innocence.    We agree and reverse.

     "On appeal, 'we review the evidence in the light most

favorable to the Commonwealth, granting to it all reasonable

inferences fairly deducible therefrom.'"     Archer v.

Commonwealth, 26 Va. App. 1, 11, 492 S.E.2d 826, 831 (1997)

(citation omitted).

     So viewed, the evidence proved that appellant was the manager

at All-Systems Satellite Distribution ("All-Systems") in January


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
2000.    Ronald Grant, an owner of a satellite retailer, testified

that he made cash purchases from All-Systems for $532 and $857 on

January 3 and January 27, 2000, respectively.    Grant could not

remember whether he paid appellant or another employee named

Jason, who was the salesperson at All-Systems.

        Vernon Unser was the manager for All-Systems from January

1992 to February 1998 and returned as manager on February 7, 2000.

Unser testified as to the accounting practices of the business.

Unser explained that when customers paid in cash, an invoice was

generated and the amount of cash was recorded on the daily cash

sheet.    The money was normally deposited in the bank that night or

the following business day.    The deposits were logged in the

company's check register along with the corresponding invoice

number.    The daily cash sheet for January 27, 2000, was in

appellant's handwriting and showed that no cash was received on

that day.    The daily cash sheet for the next day did not include

the $857 transaction from Grant, although three other transactions

were recorded.    One entry was in appellant's handwriting and two

entries were in Jason's handwriting; however, appellant initialed

one of the entries by Jason.    Unser examined the check register

from January 24 to February 1, 2000, and the $857 was never

deposited.    Unser also testified that the check register for

January 17, 2000, showed a deposit of three dollars, which

referred to the invoice number of Grant's January 3rd transaction

and stated that it was a partial payment.    This entry was in

                                 - 2 -
appellant's handwriting.    Unser acknowledged that the thefts

ceased after Jason left his employment with All-Systems.     Unser

also acknowledged that on prior occasions he had completed an

invoice for a transaction, but that another person would later

finalize the transaction.    Richard Logiudice, a co-owner of

All-Systems, testified that a partial payment of three dollars

"would almost be an impossibility."

       "Where the evidence is entirely circumstantial, all necessary

circumstances proved must be consistent with guilt and

inconsistent with innocence and must exclude every reasonable

hypothesis of innocence."     Bishop v. Commonwealth, 227 Va. 164,

169, 313 S.E.2d 390, 393 (1984).    "[A] suspicion of guilt,

however strong, or even a probability of guilt, is insufficient

to support a criminal conviction."       Id. at 170, 313 S.E.2d at

393.     "Whether a hypothesis of innocence is reasonable is a

question of fact . . . and a finding by the trial court is

binding on appeal unless plainly wrong."       Grier v. Commonwealth,

35 Va. App. 560, 571, 546 S.E.2d 743, 748 (2001).

       We agree with appellant that the Commonwealth failed to

exclude her reasonable hypothesis of innocence that Jason took the

money.    The evidence proved that Grant was unable to remember

whether appellant or Jason completed his transaction and that the

thefts ceased after Jason left his employment with All-Systems.

The evidence also proved that Jason had access to the money and

made entries on the daily cash sheet, which were not initialed by

                                 - 3 -
appellant.   Appellant did complete the invoices for the

transactions; however, Unser acknowledged that on prior occasions

he had completed an invoice for a transaction, but that another

person would later finalize the transaction.   Appellant did record

a partial payment in the check register for an invoice which

corresponded to one of Grant's purchases; however, there were

several other partial payments also recorded in the check

register.    The Commonwealth failed to exclude the reasonable

hypothesis of innocence that another person took the money.

Accordingly, appellant's conviction for grand larceny is reversed

and dismissed.

                                          Reversed and dismissed.




                                - 4 -